Name: Commission Implementing Decision (EU) 2015/2311 of 9 December 2015 amending Implementing Decisions (EU) 2015/1500 and (EU) 2015/2055 on protective measures against lumpy skin disease in Greece (notified under document C(2015) 8585) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  means of agricultural production;  health;  regions of EU Member States;  Europe;  marketing;  agricultural policy
 Date Published: 2015-12-11

 11.12.2015 EN Official Journal of the European Union L 326/65 COMMISSION IMPLEMENTING DECISION (EU) 2015/2311 of 9 December 2015 amending Implementing Decisions (EU) 2015/1500 and (EU) 2015/2055 on protective measures against lumpy skin disease in Greece (notified under document C(2015) 8585) (Only the Greek text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (3), and in particular paragraphs (1)(a), (3)(a) and (6) of Article 19 thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (4), and in particular Article 4(3) thereof, Whereas: (1) Directive 92/119/EEC lays down general measures for the control of certain animal diseases. These include measures to be taken in the event of a suspicion and the confirmation of lumpy skin disease (LSD) in a holding, the measures to be taken in restriction zones and other additional measures to control the disease. Those measures also provide for emergency vaccination in case of an outbreak of LSD as a supplement to other control measures. (2) Commission Implementing Decision (EU) 2015/1500 (5) lays down comprehensive protective measures and restrictions on the movement and dispatch of bovine animals and semen thereof, as well as the placing on the market of certain animal products from certain areas of Greece affected by lumpy skin disease. (3) Commission Implementing Decision (EU) 2015/2055 (6) lays down the conditions for setting out the programme for emergency vaccination of bovine animals against lumpy skin disease in Greece. Furthermore, Implementing Decision (EU) 2015/2055 has amended certain provisions of Implementing Decision (EU) 2015/1500 and has extended the restricted zone in order to include not only the regional unit of Evros, but also the regional units of Rodopi, Xanthi, Kavala and Limnos. (4) On 19 October 2015, the Greek authorities notified the Commission of additional outbreaks in the regional unit of Chalkidiki and again on 21 October 2015 on their intention to apply vaccination against lumpy skin disease in the regional units of Chalkidiki, Thessaloniki and Kilkis and on 11 November on their intention to apply vaccination in the regional units of Drama and Serres. This requires to enlarge the restricted zone set out in the Annex to Implementing Decision (EU) 2015/1500 as well as the area where vaccination may be carried out as set out in Annex I to Implementing Decision (EU) 2015/2055. (5) Implementing Decision (EU) 2015/1500 and Implementing Decision (EU) 2015/2055 should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2015/1500 is replaced by the following: ANNEX RESTRICTED ZONES REFERRED TO IN ARTICLE 2(b) The following regional units in Greece:  Regional unit of Evros  Regional unit of Rodopi  Regional unit of Xanthi  Regional unit of Kavala  Regional unit of Chalkidiki  Regional unit of Thessaloniki  Regional unit of Kilkis  Regional unit of Limnos  Regional unit of Drama  Regional unit of Serres. Article 2 Annex I to Implementing Decision (EU) 2015/2055 is replaced by the following: ANNEX I The following regional units in Greece:  Regional unit of Evros  Regional unit of Rodopi  Regional unit of Xanthi  Regional unit of Kavala  Regional unit of Chalkidiki  Regional unit of Thessaloniki  Regional unit of Kilkis  Regional unit of Limnos  Regional unit of Drama  Regional unit of Serres. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 9 December 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 62, 15.3.1993, p. 69. (4) OJ L 18, 23.1.2003, p. 11. (5) Commission Implementing Decision (EU) 2015/1500 of 7 September 2015 concerning certain protective measures against lumpy skin disease in Greece and repealing Implementing Decision (EU) 2015/1423 (OJ L 234, 8.9.2015, p. 19). (6) Commission Implementing Decision (EU) 2015/2055 of 10 November 2015 laying down the conditions for setting out the programme for emergency vaccination of bovine animals against lumpy skin disease in Greece and amending Implementing Decision (EU) 2015/1500 (OJ L 300, 17.11.2015, p. 31).